COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 PATRICK DE LA CRUZ MORENO,                    '
                                                              No. 08-12-00028-CR
                             Appellant,        '
                                                                 Appeal from the
 v.                                            '
                                                               112th District Court
 THE STATE OF TEXAS,                           '
                                                             of Pecos County, Texas
                                               '
                             State.
                                               '                   (TC# 3156)




                                          ORDER

       The Court GRANTS the Appellant’s third pro se motion for extension of time to file the

brief until June 21, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S PRO SE BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Patrick De La Cruz Moreno, the Appellant, prepare the

Appellant’s pro se brief and forward the same to this Court on or before June 21, 2013.

       IT IS SO ORDERED this 22nd day of May, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.